Citation Nr: 1138047	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to August 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a left knee disability, rated 10 percent, effective April 17, 2006.  The case was before the Board in December 2010 when it was remanded for additional development.  


FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected left knee disability has been manifested by X-ray confirmed arthritis; ankylosis, instability/subluxation, and/or compensable limitations of flexion or extension are not shown.  


CONCLUSION OF LAW

A rating in excess of 10 percent for a left knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 5260, 5261 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice has served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2007 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; June 2007 and April 2011 supplemental SOCs (SSOCs) readjudicated the matter after the appellant and his representative responded and further development was completed.  The Veteran has had ample opportunity to respond/supplement the record; he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

The Veteran's service treatment records (STRs) and available pertinent post-service treatment records have been secured.  A June 2006 Spokane, Washington VA Medical Center (VAMC) treatment record noted the Veteran received treatment approximately two weeks prior at Kootenai Medical Center.  In January 2007, the RO sent the Veteran a letter requesting the Veteran provide those records or complete and return the enclosed VA Form 21-4142 (Authorization and Consent to Release Information).  In a February 2007 VA Form 21-4138 (Statement in Support of Claim), the Veteran indicated that his treatment at Kootenai Medical Center was for a myocardial infarction (in June 2006) and requested that the RO proceed with his appeal.  He has not identified any available pertinent evidence that remains outstanding.  

The RO arranged for VA examinations in August 2006 and February 2011.  In September 2011 correspondence, the Veteran's representative alleged that the February 2011 examination was inadequate.  Specifically, it was stated that the examination was by a nurse practitioner who did not have the "education, knowledge and training to properly evaluate the current disability of [the Veteran's] left knee . . ."  It was requested that the Veteran be afforded another examination by a board certified physician in orthopedics.  A review of the February 2011 examination report reveals that although the examination was not conducted by a physician, the examination was thorough, the findings reported were detailed, and the examination reflected familiarity with the pertinent medical history.  The examiner, even if a nurse practitioner, is a medical professional who is deemed competent to examine for, and report, the findings required for rating knee disability.  A registered nurse practitioner is one who, by definition, has "advanced education and clinical training in a specialized area of health[]care . . . [and] can diagnose, prescribe, and perform procedures."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1294 (30th ed. 2003).  Nothing in the report suggests that the examiner was not competent to perform the required examination and testing.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone, specifically referring to a nurse practitioner, who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1)); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  The representative has not identified any specific finding that is alleged to be inadequate, or lacking, but necessary for rating.  Hence, the Board concludes that the February 2011 examination was adequate and substantially complied with the December 2010 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 




B. Factual Background

Historically, the Veteran's STRs reflect that in March 1973 he underwent a left medial meniscectomy.  

Postservice VA treatment records from March 2005 to August 2006 include a July 2005 report that note the Veteran's complaints of chronic left knee pain (rated 5 on a scale to 10), and that his knee clicks, pops, and gives out.  Physical examination revealed a well-healed surgical scar at the medial joint line, and positive McMurray testing for pain along the medial joint line, and patella crepitus.  Lachman, varus/valgus, and drawers testing was negative.  The diagnosis was probable medial meniscus tear/degenerative joint disease (DJD).  An August 2005 report notes the Veteran was walking with a limp.  June and August 2006 reports note the Veteran walked into the clinic with a normal gait and moved up and down without restrictions.  

On August 2006 VA examination, it was noted that the Veteran did not need assistive devices for walking.  It was noted that he was able to stand only for 15 to 30 minutes, walk one quarter of a mile, and unable to climb ladders, walk on uneven ground, or work in construction.   His complaints included pain, stiffness, weakness, and daily moderate flare-ups of joint disease.  He denied deformity, giving way, instability, subluxation, locking, effusion, and inflammation.  On physical examination, it was noted that he had an antalgic gait, with an abnormal shoe wear pattern (i.e., increased wear on the outside edge of his left heel).  Range of motion was from 0 to 130 degrees (with pain beginning at 110 degrees), with limitation of motion on repetitive use to 110 degrees with lack of endurance.  There was crepitation, tenderness, and guarding of movement; there was no clicking/snapping, grinding, ankylosis, instability, or patellar or meniscus abnormality.  X-rays revealed DJD.  The diagnosis was status post left medial meniscectomy with DJD.  

VA treatment records from September 2006 to April 2007 include a September 2006 report noting the Veteran walked into the clinic with a normal gait and that he moves up and down without restrictions.  A November 2006 report notes his complaints of chronic left knee pain.  January and February 2007 reports note he walked into the clinic with a normal gait and moved up and down without restriction.  

In his December 2006 notice of disagreement, the Veteran reported his left knee is extremely painful, that it pops, and that he has difficulty walking (depending on weather and distance).  

VA treatment records from May 2007 to February 2011 include August and December 2007 reports noting the Veteran walked with a normal gait and moved up and down without restrictions.  August 2008 reports note his complaints of chronic knee pain (rated a 5 on a scale to 10), and that he walked with a normal gait and moved up and down without restrictions.  February 2009 records note he walked with a normal gait and moved up and down without restrictions.  April 2009 records note his gait and station were normal, his extremities were normal, and there was no crepitation or effusion.  September 2009 records note he walked with a limp, favoring his right hip.  January 2010 records noted his gait and station were normal.  March 2010 records note he walked with a slight limp on initial step off.  April 2010 records note there were no problems with gait or balance, and a February 2011 record notes no gait problems.  

On February 2011 VA examination, the Veteran complained about left knee pain that comes and goes with activity (i.e., it is 0 on a scale to 10 if he is off his feet, 3 when walking, and 10 when doing activity such climbing stairs, running or exercising, lasting up to 2 days).  The Veteran also complained of instability, stiffness, weakness, decreased speed of joint motion, locking episodes less than once a year, and weekly severe flare-ups of joint disease; he denied deformity, giving way, incoordination, dislocation/subluxation, effusion, and inflammation.  Precipitating factors for his symptoms included walking and standing too long; resting was an alleviating factors.  The Veteran reported limitation of motion straightening his knee during flare-ups, and that he had to rest for a couple of hours before he could work through the pain.  He reported he went to the gym daily to keep in shape.  It was noted that he was able to stand up to one hour and walk one quarter mile.  He denied the use of assistive devices/aids.  
On physical examination, the Veteran's gait was normal with no signs of abnormal weight bearing.  Range of motion was from 0 to 135 degrees (with pain), with objective evidence of pain on following repetitive range of motion, but no additional limitations following three repetitions of range of motion.  There was no evidence of ankylosis.  Findings also included guarding of movement.  There was no evidence of crepitation, clicking/snapping, grinding, instability, patellar or meniscus abnormality, or other knee abnormalities.  X-rays revealed moderate left medial and patellofemoral compartment osteoarthritic changes.  It was noted that left knee findings had not changed significantly since 2005.  The diagnosis was moderate left knee medial and patellofemoral compartment osteoarthritic changes.  

C. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Veteran's service-connected left knee disability is currently rated under Codes 5010-5257 (for traumatic arthritis with painful motion and some recurrent subluxation/lateral instability).  The Board observes that when the 10 percent rating was assigned for the Veteran's left knee disability (by rating decision in October 2006), it was noted that no subluxation/lateral instability was shown, but that X-rays showed evidence of degenerative changes.  Consequently, the Board finds that the more appropriate rating for the left knee disability is under Code 5003 (for degenerative arthritis established by X-ray findings).  

As the Veteran's left knee disability is currently rated 10 percent, the focus is on the criteria that would provide for (at least) the next higher 20 percent rating.  

The Veteran's service-connected left knee disability, residuals of a meniscectomy with DJD, encompasses associated degenerative changes and may be rated under Codes 5258/5259 (for dislocated semilunar cartilage/symptomatic removal of semilunar cartilage) or alternatively rated under Codes 5257 (for knee disability manifested by recurrent subluxation or lateral instability), 5010-5003 (for arthritis with less than compensable limitation of motion), 5260 (for limitation of flexion), 5261 (for limitation of extension), or for combinations of Codes 5257 and 5010 or 5257 and 5260 and/or 5261.  [Notably, the criteria under Codes 5258 include restrictions of motion/instability, and those Codes may not be combined with Codes 5257 and those pertaining to limitations of motion.  See 38 C.F.R. § 4.14.]  It is also noteworthy that Code 5256 (for ankylosis of the knee) does not apply, as such pathology is not shown.  

Arthritis shown by X-ray is rated based on limitation of motion of the affected part under the appropriate code for the affected joint.  When there is arthritis with at least some limitation of motion, but which would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each major joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.  

Under Code 5260, flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a.  Under Code 5261, extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  Id., Code 5261.  
Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II.  

Code 5257 provides for a 10 percent rating for knee disability manifested by slight recurrent subluxation or lateral instability, a 20 percent rating for moderate subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptoms.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In a claim disagreeing with the initial rating assigned with a grant of service connection, as here, separate ratings may be assigned for separate periods of time, based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evidence reasonably reflects that throughout the appeal period the Veteran's left knee disability has been manifested by X-ray confirmed arthritis and some limitation of motion (see, e.g., August 2006 examination report).  Consequently, while no examination or treatment report notes limitation of flexion to 45 degrees (so as to warrant a 10 percent rating under Code 5260) or limitation of extension by 10 degrees (so as to warrant a 10 percent rating under Code 5261), the X-ray evidence of arthritis throughout the appeal period, considered with the Veteran's reports of pain on use (and the notation of objective observation of pain on motion on August 2006 and February 2011 VA examinations) warrants the assignment of a 10 percent (maximum) rating under Codes 5003, 5010.  

Regarding a separate rating under Code 5257, the Board notes that there is conflicting evidence, in that the Veteran's subjective reports of instability found clinical corroboration on only one occasion, in a July 2005 VA treatment record that found a positive McMurray test.  And even on that occasion, diagnostic tests for instability (Lachman, varus/valgus, and drawers testing) were negative.  However, both the August 2006 and the February 2011 VA examiners found no evidence of objective instability.  The Board finds such evidence persuasive  Consequently, a separate rating under Code 5257 is not warranted.  

As noted above, there is no evidence of ankylosis, dislocated semilunar cartilage/symptomatic removal of semilunar cartilage, or tibia and fibula impairment.  Consequently, Codes 5256, 5258, 5259, and 5262 do not apply.  

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the left knee disability that are not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the record shows that the Veteran is unemployed.  The Board notes that the Veteran's claim for a total rating based on individual unemployability (TDIU) was separately denied in September 2007, and that he did not file a notice of disagreement with that determination.  Although he reported that he has been unable to find a new job since he was laid off, he did not indicate such was because of his service-connected left knee disability.  Consequently, the matter of entitlement to a TDIU rating is not re-raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  

The preponderance of the evidence is against this claim; consequently, the benefit of the doubt doctrine does not apply.  The claim for increase must be denied.  See Gilbert, 1 Vet. App. at 55.  


ORDER

A rating in excess of 10 percent for a left knee disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


